Exhibit 99.1 Altair Nanotechnologies Reports Third Quarter 2013 Financial Results Reno, NV (Marketwire – November 13, 2013) – Altair Nanotechnologies, Inc. (“Altair”) (NASDAQ: ALTI), today reported financial results for the third quarter ended September 30, 2013. Altair reported revenues of $1.1 million for the third quarter compared to $0.4 million for the same period in 2012. The gross loss was $0.1 million, due to a decline in warranty and inventory reserves of nearly $0.2 million, compared to $0.4 million for the same period in 2012. Operating expenses were $3.7 million for the third quarter, a $0.3 million decrease from $4.0 million for the same period in 2012. Cost cutting goals were achieved with planned reductions in the research and development and sales and marketing departments. General and administrative costs increased due to the ramp up of our China operations. The net loss for the third quarter of 2013 was $3.7 million, or $0.32 per diluted share, compared to a net loss of $4.7 million, $0.40 per diluted share, for the same period in 2012. “We have taken drastic action to further reduce our costs including consolidating our Accounting and Finance Department into the Anderson location,” stated Richard W . Lee, Altair’s Chief Executive Officer. “In addition, some of our key research and development staff is devoting a substantial amount of time in our facilities in China in order to speed up the production capabilities in our new facilities . As production ramps up in China, we will realize the cost efficiencies in production that was the primary motivator for moving operations to China. Currently, our team in China has grown to 181 employees with most of the additions to our operations team ,” said Mr. Lee. Highlights for the quarter ended September 30, 2013 and subsequent events include: ● In July 2013, Northern Altair received $2.0 million in cash incentives from the City of Wu’an, China under our economic development agreement. ● In September 2013, Northern Altair received $1.6 million in cash incentives from the City of Wu’an, China. The total cash incentives received to date from Wu’an under our economic development agreement is $17.3 million. ● Altair continues to have discussions with large transportation and industrial customers in the U.S, Europe and Asia, who are interested in using our battery systems in a variety of applications where the high-power attributes of our battery are a key consideration. Several customers are now testing our application kits, modules and Power Rack systems for various commercial applications. ● Revenue is expected to increase significantly over the next couple years with new orders from existing customers as well as opportunities with new customers. Altair’s cash and cash equivalents decreased by $9.1 million, from $12.4 million at December 31, 2012 to $3.3 million at September 30, 2013. The net decrease of $9.1 million resulted from the net decrease in operating activities of $7.6 million, the net decrease in investing activities of $11.7 million and the net increase in financing activities of $10.7 million. The investing activities included the acquisition of the second land use right from the Government of Wu’an, China, which was paid for by using restricted cash, and the purchase of fixed assets by Northern Altair. The financing activity included the increase of deferred income due to receiving cash incentives from the purchase of the first land use right of $1.9 million and $3.6 million from the purchase of the second land use right. ALTAIR NANOTECHNOLOGIES REPORTS THIRD QUARTER 2 Page2 “After considerable preparation work, we believe that we have found a solution to succeed in this most competitive lithium battery business. Additionally, we continually invest in research to advance our technology focusing on our core attributes: faster charging, longer life cycle, wider temperature range and higher energy density ,” Mr. Lee continued. “As our production facilities in China come on-line, we are making the best use of the “CHINA ELEMENT’ concept. It is not just lower labor cost. We have government subsidies for electric vehicles, local government grants, cost advantageous sourcing of material and equipment supplies, low land use costs, educated , talented staff, substantially larger electric vehicle and energy storage markets, lower energy costs and most important of all, the drive and determination to succeed,” concluded Mr. Lee. Third Quarter 2013 Conference Call Altair will hold a conference call to discuss its third quarter 2013 results on Wednesday, November 13, 2013 at 11:00 a.m. Eastern Daylight Time (EDT). Shareholders and members of the investment community are invited to participate in the conference call. The dial-in number for both U.S. and international callers is +1 678-224-7719. Please dial in to the conference five minutes before the call is scheduled to begin. Ask the operator for the Altair Nanotechnologies call. Post call, a phone-based audio replay will be available from 2:00 p.m. EDT, Wednesday, November 13, 2013 until Midnight EDT, November 19, 2013. It can be accessed by dialing +1 404-537-3406 and entering the conference number 98910043. Additionally, the conference call and replay will be available online, and can be accessed by visiting Altair's web site, www.altairnano.com . About Altair Nanotechnologies Inc. Altair is a leading provider of high-power, energy storage systems for the electric grid, industrial equipment and transportation markets. The company's lithium titanate technology is built on a proprietary nano-scale processing technology that creates high-power, rapid-charging battery systems with industry-leading performance and cycle life. Altair is headquartered in Reno, Nevada and maintains operations in Anderson, Indiana; Zhuhai, China; and Wu'an, China. For additional information, please visit: www.altairnano.com . ALTAIR NANOTECHNOLOGIES REPORTS THIRD QUARTER 2 Page 3 Forward-Looking Statements This report may contain forward-looking statements as well as historical information. Forward-looking statements, which are included in accordance with the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, may involve risks, uncertainties and other factors that may cause Altair's actual results and performance in future periods to be materially different from any future results or performance suggested by the forward-looking statements in this report. These risks include the risk that our revenue will not increase for various reasons, including our failure to close on expected orders; that our land use rights may be worth significantly less than the appraised or recorded value, particularly in light of the risk of forfeiture and the requirement that we make a substantial investment related to the property prior to pledging or selling the land use rights; that the Company will run into regulatory, finance or other obstacles as it attempts to expand its operations into China or other countries; that the company will be unable to close sales due to its pricing; the characteristics of its products, competing energy storage systems or alternatives to energy storage systems; that the Company will be unable to expand production capacity (or contract with its suppliers to expand their capacity) in order to meet the demand of product orders, particularly with respect to products like electric vehicles which the Company does not itself manufacture and will have to source from third parties; that the Company will not experience expected costs savings as a result of its expansion into China and that the Company will not experience an increase in sales volume or, even if it experiences such an increase, that the Company will experience low (or negative) gross margins and not operate profitably in China and generally. Other risks are identified in Altair's most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q filed with the SEC. Such forward-looking statements speak only as of the date of this release. Altair expressly disclaims any obligation to update or revise any forward-looking statements found herein to reflect any changes in Altair expectations or results or any change in events. For Additional Information: Investors Tony Luo tluo@altairnano.com Tables Follow ALTAIR NANOTECHNOLOGIES REPORTS THIRD QUARTER 2 Page4 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Expressed in thousands of United States Dollars, except shares) Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ 3,293 $ 12,372 Restricted cash 15,515 6,245 Accounts receivable, net 1,473 1,498 Product inventories, net 5,229 7,416 Prepaid expenses and other assets, current 1,846 937 Deferred contract costs 1,831 4,532 Other assets, related party 1,791 1,754 Total current assets 30,978 34,754 Restricted cash 11,803 Property, plant and equipment, net 11,702 4,076 Property, plant and equipment, net held and not used 1,857 Patents, net 217 274 Prepaid equipment purchases 1,351 Land use right, net 22,359 13,625 Total Assets $ 66,607 $ 66,389 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ 2,860 $ 2,599 Accrued salaries and benefits 676 632 Accrued warranty 634 418 Accrued liabilities 376 384 Deferred revenues 5,639 7,218 Warrant liabilities 120 90 Notes payable, current 11,533 6,680 Capital lease obligation 6 5 Total current liabilities 21,844 18,026 Deferred income 17,627 11,803 Note payable Capital lease obligation, less current portion 4 Total Liabilities 39,471 29,833 Commitments and Contingencies Stockholders' equity Common stock, $.001 par value, 200,000,000 shares authorized; 11,590,067 shares issued and outstanding at September 30, 2013 and December 31, 2012 12 12 Additional paid in capital 259,198 259,065 Accumulated deficit ) ) Accumulated other comprehensive income (loss) 484 ) Total stockholders' equity 27,136 36,556 Total Liabilities and Stockholders' Equity $ 66,607 $ 66,389 ALTAIR NANOTECHNOLOGIES REPORTS THIRD QUARTER 2 Page5 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in thousands of United States Dollars, except shares) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Product sales $ 1,072 $ 300 $ 5,958 $ 891 License fees 60 60 180 180 Total revenues 1,132 360 6,138 1,071 Cost of goods sold Product 1,206 788 6,586 2,282 Total cost of goods sold 1,206 788 6,586 2,282 Gross loss ) Operating expenses Research and development 1,079 1,423 3,124 5,046 Sales and marketing 201 499 883 2,344 General and administrative 1,908 1,837 4,843 5,010 Depreciation and amortization 444 252 1,063 771 Gain on disposal of assets 50 31 Total operating expenses 3,682 4,011 9,944 13,171 Loss from operations ) Other income (expense) Interest income, net 25 37 237 67 Change in market value of warrants ) Other income 8 (2 ) 36 (2 ) Total other income (expense), net 13 ) 243 ) Net loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted 11,590,067 11,590,067 11,590,067 11,590,067
